Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Note: The amendment of May 3rd 2021 has been considered.
Claim 8 has been amended.
Claim 1-7 and 9 are cancelled.
Claims 8 and 10-21 are pending in the current application.
Claims 11-13 are withdrawn from consideration.
Claims 8, 10 and 14-21 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 112
In light of the amendments filed on May 3rd 2021, the rejection of claim 8 under 35 USC §112(a) and the rejection of claims 8, 10 and 14-21 under 35 USC §112(b) rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of 

Claims 8, 10 and 14-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Speirs et al (US 5,356,654) in view of NPL Mohamadnia et al., “Ionically cross-linked carrageenan-alginate hydrogel beads” (from J. Biomater Sci. Polym Ed. 2008; 19(1):47-59).

Regarding claims 8, 10 and 14-21: Speirs discloses an alginate composition for extrusion that is produced by forming an aqueous mixture of a water soluble or water dispersible alginate and a sequestrant (e.g., sodium pyrophosphates) (see Speirs abstract; from column 2, line 15 to column 3, line 15; examples 1, 9 and 10), but fails to disclose a cold-soluble thickener; However, Mohamadnia discloses that adding carrageenan (i.e., a cold-soluble thickener) to alginate, provides a gel with a smoother surface (see Mohamadnia page 1). Therefore, it would have been obvious to a skilled artisan to have modified Speirs 
Moreover, Speirs discloses that when mixed with water, the alginate composition comprises 0.2 to 6wt% alginate, 0.2% to 4wt% calcium ion source and about 30wt% sequestrant based on the weight of the calcium ion source (see Speirs abstract; from column 2, line 15 to column 3, line 15; examples). Since the relative contents of the alginate and sequestrant in Speirs overlap the contents recited in the claims, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the lack of sparingly soluble calcium salt recited in claim 8: Speirs discloses of providing a source of calcium ions by using as little as 0.2wt% sparingly soluble calcium ion source (e.g., calcium sulfates) or milk (see Speirs column 3, lines 16-24), which reads on claim 8: “free of a sparingly soluble calcium salt”.

Response to Arguments
Applicant's arguments filed on May 3rd 2021 have been fully considered but they are not persuasive.

Applicant argues on pages 4-5 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Speirs does not teach a composition free of sparingly soluble calcium salt. Examiner respectfully disagrees.
As stated above, Speirs discloses of using milk as a source of calcium ions instead of sparingly soluble calcium salt (see Speirs column 3, lines 16-24), which meets the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792